Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 28, 2017

                                      No. 04-17-00608-CV

                                 CONVERSE RANCH, LLC,
                                       Appellant

                                                v.

                                    SERVICE UNIFORM,
                                         Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2016-CV-03729
                          Honorable Walden Shelton, Judge Presiding


                                         ORDER
      Appellees’ motion for extension of time to file their brief is granted. We order the brief
due December 20, 2017.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court